The questions presented on the appeal in this case were fully considered in the recent case of Alabama State Federation of Labor et al. v. McAdory, County Solicitor et al., Ala.Sup.,18 So.2d 810.1 While the opinion in that case was not concurred in by all of the Justices, there being two dissenters, nevertheless, the pronouncement in that case is the law as declared by the court. On the authority of that case, the decree appealed from is due to be affirmed. It is so ordered.
Affirmed.
All the Justices concur.
1 Ante, p. 1